DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/03/2022.
Applicant's election with traverse of claims 10-20 in the reply filed on 1-9 is acknowledged.  The traversal is on the ground(s) that the inventions are not mutually exclusive because they overlap.  This is not found persuasive because Applicant has erroneously stated that limitations such as “identify or generate first audio content…” and “generate second audio content…” correspond to the limitations “obtaining, by the system, first audio content…” and “obtaining, by the system, second audio content…”, respectively.  The term “generate” is defined as to bring into being (see attached NPL), while the term “obtain” is defined as “to get hold of”.  The audio content of the “generate” limitations is created (i.e. brought into being) by the system, while the audio content of the “obtain” limitations is already in existence and retrieved from some other source.  Therefore, the limitations do not correspond to each other.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 10 recites (additional limitations crossed out):
A method for generating audio content, comprising: 
receiving, 
obtaining, 
obtaining, 
identifying,
obtaining, 
outputting, 
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation covers advertising activities.  Other than reciting the steps as being performed by a “system”, nothing in the claims preludes the steps as being described as an advertising activity.  For example, but for the “system” language, the limitations merely describe an advertising activity of providing information regarding vehicles of interest to a user.  An analogue example would be a car salesman observing a customer looking at a first car (ex. Honda Civic), talking to the customer to find out what features they are looking for (ex. legroom), identifying a second car that better matches the desired feature (ex. Honda Accord), and then relaying comparison information to the customer.  If a claim limitation, under its broadest reasonable interpretation, describes an advertising activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of  a “system” to perform the steps. This additional element is recited at a high level of generality (see at least Para. [0064]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “system” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.
Independent claim 17 recites (additional limitations crossed out):


detect that the device is within proximity of a first vehicle; 
transmit [state] , based on detecting that the device is within proximity of the first vehicle, audio generation information that includes a user identifier [name], associated with a user of the device, and information that identifies the first vehicle; 
receive, based on transmitting [stating] the audio generation information, first audio content [information] based on the first vehicle and one or more vehicle attribute categories associated with the user identifier, wherein the first audio content describes one or more first attributes of the first vehicle corresponding to the one or more vehicle attribute categories; 
receive, based on transmitting the audio generation information, second audio content [information] based on a second vehicle and the one or more vehicle attribute categories, wherein the second audio content describes a comparison between the one or more first attributes and one or more second attributes of the second vehicle corresponding to the one or more vehicle attribute categories; and 
output the first audio content and the second audio content.
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation covers advertising activities.  Other than reciting the steps as being performed by a “one or more processors of a device”, nothing in the claims preludes the steps as being described as an advertising activity.  For example, but for the “one or more processors of a device” language, the limitations merely describe an advertising activity of providing information regarding vehicles of interest to a user.  An analogue example would be a user entering a car dealership (i.e. detecting proximity to a first vehicle), telling a salesman his name and what car he is currently looking at (i.e. transmitting user identifier and information that identifies the first vehicle), receiving information regarding the first vehicle and a second vehicle for comparison, and the customer repeating (or reading aloud) the received information.  If a claim limitation, under its broadest reasonable interpretation, describes an advertising activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of  a “one or more processors of a device” to perform the steps. This additional element is recited at a high level of generality (see at least Para. [0072]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “one or more processors of a device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.
Claims 11-16 are dependent on claim 10, and include all the limitations of claim 10.  Claims 18-20 are dependent on claim 17, and include all the limitations of claim 17.    Therefore, they are also directed to the same abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the limitation “receiving, by a system, an indication that a user device is within communicative proximity of a proximate vehicle is unclear”.  The limitation implies that the user device would be in communication with the vehicle itself.  The specification is devoid of any details regarding how the user device communicates with the vehicle.  Therefore, it is found that the inventors lacked possession of an invention capable of performing the claimed function.  The Examiner suggests amending the claim to state something along the lines of “receiving, by a system, an indication that a  user device is within communicative proximity of a proximity of a proximity detection device integrated into a first vehicle” (see Paras. [0023], [0025], and [0063]).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 10 and 17 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “more favorably” in claim 10 is a relative term which renders the claim indefinite. The term “more favorably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “near the proximate vehicle” in claim 10 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dobyans (US 2016/0066185) teaches determining that a user in in proximity to a product (Para. [0070]).
Washington (US 2017/0169398) teaches comparing a current car to another car considered by a customer (Para. [0066]) and a profile of vehicle interest that includes prioritized features of a customer (Para. [0037])
Christensen (US 10,621,673) teaches detecting that a mobile device is in the vicinity of a new vehicle, and broadcasting vehicle information to the mobile device (Col. 23, Lines 1-18), as well as insurance quote information to compare to an existing vehicle insurance policy (Col. 21, Lines 14-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681